Judgment, Supreme Court, Bronx County, entered on June 5, 1974, granting a writ of habeas corpus to the extent of reducing bail to $250,000, unanimously modified, on the law and in the exercise of discretion, to further reduce the amount of bail to $100,000 and as so modified, the judgment is affirmed, without costs and without disbursements. Considering the entire record and circumstances, including the nature of the charges as well as petitioner’s background, we find that the amount set for bail was excessive to the extent indicated. Concur — Kupferman, J. P., Murphy, Steuer and Tilzer, JJ.